Legal Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, Indiana 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 MaryJo. Ardington@LFG.com VIA EDGAR February 28, 2014 Securities and Exchange Commission treet, NE Washington, DC20549 Re:Post-Effective Amendment No. 2 to the Registration Statement on Form N-4 for Lincoln National Variable Annuity Account L The Lincoln National Life Insurance Company (File No. 333-187070) Commissioners: On behalf of The Lincoln National Life Insurance Company and Lincoln National Variable Annuity Account L (the “Account”), we are transmitting for filing under Rule 485(a) of the Securities Act of 1933 (the “1933 Act”) Post-Effective Amendment No. 2 to the Account’s Registration Statement on Form N-4 under the 1933 Act and Amendment No. 48 to the Registration Statement under the Investment Company Act of 1940 (the “Amendment”). The Amendment is being filed to adjust the charges under the Guaranteed Withdrawal Benefit. If you have any questions or comments on the Amendment, please contact me at the number listed above. Sincerely, Mary Jo Ardington Associate General Counsel
